Citation Nr: 0914658	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-44 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date prior to October 9, 2003 
for the assignment of a 70 percent rating for PTSD.

3.  Entitlement to an effective date prior to October 9, 2003 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for cold injury 
residuals, to include arthritis and hypertension. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for colonic diverticular disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000, February 2001, September 
2001, and June 2004 rating decisions from the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim for colonic diverticular disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of total social and 
occupational impairment.

2.  The Veteran's claim of entitlement to an increased rating 
for PTSD was received on October 9, 2003.

3.  The Veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders was received on October 9, 2003.

4.  The Veteran has not been diagnosed with a disability 
attributable to cold injury, nor is either hypertension or 
arthritis shown to be related to a service connected cold 
injury.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for post 
traumatic stress disorder effective October 9, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an effective date prior to October 9, 
2003, for an increased rating for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.400 (2008).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
prior to October 9, 2003, have not been met.     38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.340, 3.400, 
4.3, 4.15, 4.16 (2008).

4.  Residuals of a cold weather injury were not incurred in 
or aggravated during active duty service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in July 2001 and December 2003 of the information and 
evidence needed to substantiate and complete a claim.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question for the claim 
on appeal.  VA did informed the Veteran of how disability 
evaluations and effective dates are assigned in a November 
2004 statement of the case.  The Board is granting the 
Veteran's claim of entitlement to an increased rating for 
PTSD in full.

The record further reflects that VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate the claims, including VA 
medical records, Social Security Administration records, and, 
as warranted by law, affording VA examinations.  There is not 
a scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Entitlement to an increased rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning (GAF) 
score of between 31 and 40 denotes behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communications or judgment or an inability to 
function in almost all areas.  A GAF score of 41 and 50 
reflects the presence of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job) and/or 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score between 51 and 60 indicates that the 
veteran has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130.  VA's Rating Schedule employs 
nomenclature based upon the DSM-IV, which includes the GAF 
score scale.

The Veteran argues that he is entitled to a rating in excess 
of 70 percent for PTSD.  The Board agrees.

At a May 2004 examination with a VA physician, the Veteran 
reported anxiety attacks with palpitations for hours at a 
time, intrusive thoughts, nightmares two to three times per 
week, decreased interest in life, irritable anger outbursts, 
sleepwalking, difficulty concentrating, and impaired 
relationships.  He was diagnosed with post traumatic stress 
disorder and assigned a global assessment of functioning 
score of 48.  The physician noted that the Veteran's social 
and occupational functioning were severely impaired.

The Veteran was also afforded a VA examination with a 
psychologist.  In addition to the symptoms described above, 
the Veteran also reported hearing voices, having suicidal 
thoughts, and crying constantly.  He was diagnosed with post 
traumatic stress disorder, and assigned a global assessment 
of functioning score of 41.  The psychologist opined that the 
Veteran was struggling with severe post traumatic stress 
disorder symptoms, which inhibited his cognitive capacity, 
emotional status, and relational patterns.  She opined that 
the Veteran was unable to work as a result of a combination 
of symptoms from post traumatic stress disorder, chronic 
pain, and depression/anxiety, secondary to pain with loss of 
function.

The Board finds that the foregoing evidence shows that the 
Veteran is totally socially and occupationally impaired, and 
a 100 percent rating is warranted from October 9, 2003.

Earlier effective dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for 
a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.         38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2).

Additionally, under 38 C.F.R. § 3.155(a) (2008), the veteran 
or the representative can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Under 38 C.F.R. § 3.157(b) (2008), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  Id.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  38 C.F.R. § 3.157(b).

The Veteran argues that his 70 percent evaluation for PTSD 
should be effective from July 23, 1999, when he was first 
granted service connection.

In a February 2001 rating decision, the Veteran was granted 
entitlement to service connection for post traumatic stress 
disorder, with an evaluation of 50 percent disabling.  The 
Veteran did not appeal this rating, and it is considered 
final.  38 U.S.C.A. § 7105 (West 2002).  

On October 9, 2003, he filed a claim for an increased rating 
for PTSD.  This was the earliest date that the Veteran filed 
a claim for an increased rating following the final February 
2001 rating decision.  Between the Veteran's February 2001 
rating decision and October 9, 2003, the record contains 
nothing that could be construed as an informal claim for 
increase.  There are no intervening VA medical records or any 
statements concerning the Veteran's post traumatic stress 
disorder.  

For the above reasons, the preponderance of the evidence is 
against finding that an effective date earlier than October 
9, 2003, for the award of an increased rating for post 
traumatic stress disorder, is warranted.

The Veteran also contends that he warrants an earlier 
effective date for entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  As noted above, the Veteran was awarded 
a 70 percent evaluation for post traumatic stress disorder as 
of October 9, 2003, and that was the date the RO assigned 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  The Veteran's only service-connected disability 
is post traumatic stress disorder.

The earliest effective date for an award of a total 
disability evaluation based on individual unemployability due 
to service connected disorders cannot be earlier than the 
date that the record shows the veteran was precluded from 
following a substantially gainful occupation by his service-
connected disability, or the date on which said evidence was 
received by VA, whichever is later.  38 C.F.R. §§ 3.400, 
4.16(b).

The provisions of 38 C.F.R. § 4.16 provide that individual 
unemployability may be granted where there is one disability 
evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more.  These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation.  Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration. 

As noted above the appellant was not factually shown to be 
unemployable due to post traumatic stress disorder until the 
May 2004 VA examinations.  Further, he did not file a claim 
until October 9, 2003.  Hence, it follows that an effective 
date prior to October 9, 2003 is not in order.  Therefore, 
the claim of entitlement to an effective date earlier than 
October 9, 2003, for a total disability evaluation based on 
individual unemployability due to service connected disorders 
must be denied.

Entitlement to service connection for cold injury residuals

The Veteran argues that he suffered cold weather injuries 
when serving in Korea.  His service treatment records are 
silent for any complaints of or treatment for cold weather 
injuries.  His separation examination does not note any 
abnormality with any extremity or any symptoms relating to a 
cold injury.

In March 2001, the Veteran was afforded a VA examination for 
his claims.  The Veteran noted that in the winter of 1953 he 
suffered cold injuries.  He stated that he currently suffered 
from constant hand pain, and that his hand and feet turned 
purple in Korea because of inadequate winter clothing.  He 
did not mention any specific episode of a cold injury, and he 
was not treated for cold injuries while in service.  He 
denied having problems with cold feeling of his feet.  He 
reported disturbance of a nail growth on his left foot.  
Arthritis was noted, but paresthesia was denied.  Following a 
physical examination the physician stated that no evidence of 
cold injury was found from the physical examination.  As 
there was no evidence of a cold injury there was no basis to 
consider whether arthritis or hypertension were related to a 
cold injury.

In October 2001, the Veteran was seen by the orthopedic 
surgeon for back pain.  The Veteran noted that his pain got 
worse in cold weather and that he had multiple arthralgias 
due to cold weather.  No swollen joints or deformities were 
present.  The physician noted that the Veteran attributed his 
symptoms to cold weather injury, but he was "unable to make 
such a diagnosis."  The Veteran was diagnosed with multiple 
non-specific arthralgias.

The Veteran is not currently diagnosed with residuals of cold 
weather injuries.  While the Veteran claims that he has 
residuals of cold weather injury, there is no indication that 
he was ever treated for cold weather injury in the military.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Additionally, no physician has found physical evidence of or 
connected his arthritis or hypertension to cold weather 
injury.  For these reasons, the claim is denied.

While the Veteran believes that he currently suffers from 
residuals of cold weather injury, the Board notes that his 
statements do not constitute competent evidence of a current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (where the determinative issue involves medical 
causation or a diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence).





ORDER

Since October 9, 2003, a 100 percent rating is granted for 
PTSD, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date prior to October 9, 2003 for 
the assignment of a 70 percent rating for PTSD, is denied.

Entitlement to an effective date prior to October 9, 2003 for 
a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
denied.

Entitlement to service connection for cold injury residuals, 
to include arthritis and hypertension, is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify the veteran of the evidence and information 
that is necessary to both reopen the claim and establish 
entitlement to the underlying claim for the benefit sought.  
In addition, the Court held that the VCAA requires the 
Secretary to look at the bases for the denial in the prior 
decision and to provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The Veteran was 
provided VCAA notification letters in July 2001 and December 
2004, but they did not meet the requirements set forth in 
Kent as they did not explain, in terms of his specific case, 
the evidence which would overcome the prior insufficiencies.  
Therefore, a remand is required.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling 
is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
VCAA notice should advise the Veteran of 
what evidence and information is necessary 
to reopen the claim of entitlement to 
service connection for colonic 
diverticular disease, and what evidence is 
necessary to substantiate the elements 
required to establish service connection 
that were found insufficient in the prior 
denial.  The Veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


